Bates, Judge,
delivered the opinion of the court.
The only question of practical importance in this case, is as to the validity of the deed to' Cooksey. It is upon its face absolute; but-the plaintiff insists that it was not an absolute deed, and that it was without consideration. Cooksey then shows that the real consideration was the debt of Wil-mot to Elliott and Higgins, and the trust to apply the property to the payment of these debts. In either case there was a sufficient consideration to vest the title in Cooksey, and the inquiry whether he takes the title absolutely or as *405a trustee is profitless. If parol evidence was inadmissible to show a different consideration from that expressed in the deed, it remains an absolute deed. If parol evidence be admitted to show that there was a different consideration from that expressed in the deed, then it is also admissible to show what was the real consideration.
Judgment affirmed.
Judges Bay and Dryden concur in affirming the judgment.